                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID EBRAHIMZADEH, et al.,

                         Plaintiffs,
                                                               CIVIL ACTION
        v.                                                     NO. 18-1659

 SHARESTATES INVESTMENTS, LLC,

                         Defendant.


                                           ORDER

       AND NOW, this 20th day of November, 2018, upon consideration of Defendant’s

uncontested Motion to Dismiss the Complaint for Failure to State a Claim (Doc. No. 3), it is

ORDERED that Defendant’s Motion to Dismiss (Doc. No. 3) is GRANTED. It is further

ORDERED that the Clerk of Court shall close this case for statistical purposes.



                                                    BY THE COURT:



                                                    / s/ J oel H. S l om sk y
                                                    JOEL H. SLOMSKY, J.
